BOND, J.
(dissenting). — I have examined a copy of the bonds proposed for registration and also the record of the proceedings in the circuit court of Christian county, from which it is evident that the issue of bonds is spread over a period of ten years and that the amounts payable thereon for each year does not exceed the indebtedness which the county may incur under the Constitution for each year of the entire series; [Lamar Water & E. L. Co. v. City of Lamar, 128 Mo. l. c. 222.]
Such a contract when made for ■ necessaries, as county jails, poorhouses and court houses, and providing for payment of the obligations thus created, from year to year, so that no payment on any intervening year shall exceed the constitutional limit of indebtedness for that year, does not violate the Constitution of this State, nor others wh re the organic law is similar. [1 Dill, on Mun. Cor. (4 Ed.), sec. 136a.]
I therefore dissent to the majority opinion in this case.